717 A.2d 1023 (1998)
Thomas D. PREVISH, Executor of the Estate of Judith A. Bills, Deceased, Appellant,
v.
NORTHWEST MEDICAL CENTER-OIL CITY CAMPUS and Robert M. Pilewski, M.D.
Supreme Court of Pennsylvania.
Argued September 15, 1998.
Decided October 8, 1998.
*1024 David J. Watson, Pittsburgh and Alan D. Levy, for Prevish.
Lynn Bell, Pittsburgh, for Robert W. Pitewski, M.D.
T. Warren Jones and Matthew W. McCullough, Erie, for Northwest Medical Center.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO and NEWMAN, JJ.

ORDER
PER CURIAM:
Order affirmed.
SAYLOR, J., did not participate in the consideration or decision of this case.
ZAPPALA, J., dissents.